Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 05/20/22 are acknowledged.
Claims 2, 12-13, and 18 were amended. 
New claims 22-30 were added. 
Claims 1-12, 21, and 25-27 were previously withdrawn from consideration. 
Claims 1-30 are pending.
Claims 13-20, 22-24, and 28-30 are included in the prosecution.
Applicants’ request for rejoinder of withdrawn claims 1-12, 21, and 25-27 upon allowance of claim 13 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/20/22 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-20 are again rejected and new claims 22-24 and 28-30 are also rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 2004/0229939 A1) in view of Yaginuma et al. (EP 2 050 439 A1) and Dave et al. (US 2018/0055775 A1).
Instant claim 13 is drawn to a composite material comprising an active pharmaceutical ingredient (API) absorbed within micronized polymer matrix particles comprising polymer strands and having a mean geometric particle diameter in a range of from about 0.1 to about 100 microns.
Chowdhury et al. teach a sublingual pharmaceutical formulation containing tetrahydrocannabinol (THC) and certain excipients (Abstract). The pharmaceutical formulation for sublingual delivery of THC and suitable for tableting comprises THC and excipients (claim 1). Tablets containing THC are prepared ([0035]-[0036]). Microcrystalline cellulose (MCC) is disclosed as an excipient which is included with the THC ([0025] and [0027]).
Chowdhury et al. do not expressly teach that the MCC is micronized or the particle size range of the micronized MCC as recited in instant claim 13.
Yaginuma et al. teach spherical base granules comprising a hardly water-soluble drug and micronized MCC (Abstract). The formulation contains from 0.01 to 50% by mass of hardly water-soluble drug particles and from 0.1 to 2% by mass of micronized MCC ([0010]). The micronized MCC has an average particle size of preferably 9 µm or less ([0019]). The spherical base granules can be used as tablets ([0031]). 
Dave et al. teach that the use of dry coated and micronized MCC shows enhanced tablet strength, FFC (flow function coefficient), and bulk density in high drug loaded cohesive API blends ([0204]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare tablets containing THC and microcrystalline cellulose, as taught by Chowdhury et al., substitute the microcrystalline cellulose with the micronized microcrystalline cellulose taught by Yaginuma et al., based on the enhanced tablet strength, FFC, and bulk density in API and micronized MCC blends, as taught by Dave et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to substitute the microcrystalline cellulose of Chowdhury et al. with the micronized microcrystalline cellulose taught by Yaginuma et al. based on the advantages of enhanced tablet strength, FFC, and bulk density in API and micronized MCC blends, as taught by Dave et al. ([0204]). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional tablet containing THC and micronized MCC.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 13 and 30, the limitation of a composite material comprising an active pharmaceutical ingredient (API) absorbed on micronized polymer matrix particles comprising polymer strands and having a mean geometric particle diameter in a range of from about 0.1 to about 100 microns would have been obvious over the tablets (composite material) containing THC (API) ([0035]-[0036]) and the excipient microcrystalline cellulose (polymer matrix) ([0025] and [0027]), as taught by Chowdhury et al., in view of the micronized microcrystalline cellulose (Abstract, [0010]) having an average particle size of preferably 9 µm or less ([0019]) and used in tablets ([0031]), as taught by Yaginuma et al., based on the enhanced tablet strength, FFC, and bulk density in API and micronized MCC blends, as taught by Dave et al. ([0204]). 
Regarding instant claims 14 and 15, the limitations of a hydrophilic polymer (instant claim 14) and microcrystalline cellulose (instant claim 15) would have been obvious over the microcrystalline cellulose ([0025] and [0027]), as taught by Chowdhury et al., and the micronized microcrystalline cellulose (Abstract, [0010]) having an average particle size of preferably 9 µm or less ([0019]), as taught by Yaginuma et al. and Dave et al. ([0204]).
Regarding instant claims 16, 17, and 30, the limitations of the API having a melting point less than about 80°C (instant claim 16) and the API comprising a cannabinoid or cannabinoid acid (instant claim 17) would have been obvious over the THC ([0035]-[0036]), as taught by Chowdhury et al.
Regarding instant claim 18, the limitation of the API and the micronized polymer matrix particles in a weight ratio of from about 1:1 to about 1:100 would have been obvious over the formulation which contains from 0.01 to 50% by mass of drug particles and from 0.1 to 2% by mass of micronized MCC ([0010]), as taught by Yaginuma et al. The claimed ratio of about 1:1 would have been obvious over the 1% drug particles (within the range of 0.01 to 50% by mass of drug particles) and 1% micronized MCC (within the range of 0.1 to 2% by mass of micronized MCC) taught by Yaginuma et al.  The claimed ratio of about 1:100 would have been obvious over the 0.01% drug particles (lower limit of the range of 0.01 to 50% by mass of drug particles) and 1% micronized MCC (within the range of 0.1 to 2% by mass of micronized MCC) taught by Yaginuma et al. 
Regarding instant claims 19 and 20, the limitations of a solid unit dosage form (instant claim 19) and a tablet (instant claim 20) would have been obvious over the tablets containing THC ([0035]-[0036]), as taught by Chowdhury et al.
Regarding instant claims 22-24, the limitations of the micronized polymer matrix particles having a mean geometric particle diameter in a range of from about 1 to about 50 microns (instant claim 22), from about 1 to about 10 microns (instant claim 23), or from about 5 to about 10 microns (instant claim 24) would have been obvious over the microcrystalline cellulose (polymer matrix) ([0025] and [0027]), as taught by Chowdhury et al., in view of the micronized microcrystalline cellulose (Abstract, [0010]) having an average particle size of preferably 9 µm or less ([0019]), as taught by Yaginuma et al. 
Regarding instant claims 28 and 30, the claimed ratio of the API and the micronized polymer matrix particles in a weight ratio of from about 1:1 to about 1:50 would have been obvious over the 1% by weight of drug particles (within the range of 0.01 to 50% by mass of drug particles) and 1% micronized MCC (within the range of 0.1 to 2% by mass of micronized MCC) and 0.01% drug particles (lower limit of the range of 0.01 to 50% by mass of drug particles) and 0.5% micronized MCC (within the range of 0.1 to 2% by mass of micronized MCC) taught by Yaginuma et al. 
Regarding instant claim 29, the claimed ratio of the API and the micronized polymer matrix particles in a weight ratio of from about 1:1 to about 1:10 would have been obvious over the 1% by weight of drug particles (within the range of 0.01 to 50% by mass of drug particles) and 1% micronized MCC (within the range of 0.1 to 2% by mass of micronized MCC) and over the 0.01% drug particles (lower limit of the range of 0.01 to 50% by mass of drug particles) and 0.1% micronized MCC (lower limit of the range of 0.1 to 2% by mass of micronized MCC) taught by Yaginuma et al. 
Response to Arguments
Applicant’s arguments (Pages 7-10, filed 05/20/22) with respect to the rejection of claims 13-20 under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 2004/0229939 A1) in view of Yaginuma et al. (EP 2 050 439 A1) and Dave et al. (US 2018/0055775 A1) have been fully considered but are not persuasive. 
Applicant argues that Chowdhury only generally discloses sublingual pharmaceutical formulations containing THC, ethanol, and various excipients, including MCC, which is only generally mentioned, and no detail concerning the MCC is provided. Applicant argues that Chowdhury exemplifies compositions containing mannitol, and the present specification shows that mannitol is inferior in forming a composite material. 
This is not persuasive because even though Chowdhury et al. use mannitol in their examples, they clearly disclose the use of MCC as an excipient along with THC as the API ([0025] and [0027]). Moreover, according to MPEP § 2123, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of preferred embodiments.” 
Applicant argues that there is no teaching by Yaginuma of micronized polymer matrix particles comprising polymer strands, or such polymer particles having an API absorbed therein. 
This is not persuasive because Yaginuma et al. are relied upon for teaching micronized MCC and the particle size range of the micronized MCC. Yaginuma et al. are not relied upon for teaching the API absorbed within the micronized polymer matrix particles. The primary reference, Chowdhury et al., teaches MCC along with THC as the API ([0025] and [0027]). 
Yaginuma et al. is properly combined with Chowdhury et al. because the simple substitution of one known element for another to obtain predictable results is obvious. Please see MPEP 2141. One of ordinary skill in the art would have been motivated to substitute the microcrystalline cellulose of Chowdhury et al. with the micronized microcrystalline cellulose taught by Yaginuma et al. based on the advantages of enhanced tablet strength, FFC, and bulk density in API and micronized MCC blends, as taught by Dave et al. ([0204]).
Applicant argues that Yaginuma’s base granules are coated with a layering liquid which can lead to agglomeration of the particles.
This is not persuasive because Yaginuma et al. are not relied upon for the limitation of the API absorbed within micronized polymer matrix particles. This limitation is rendered obvious by Chowdhury et al. who teach the combination of MCC and THC in a pharmaceutical composition ([0025] and [0027]).
Applicant argues that Dave discloses that dry coating improves particle flow, and that Dave’s MCC cores are coated with a glidant, lubricant or surfactant, after which the resulting excipient is blended with a cohesive API. 
This is not persuasive because, as with Yaginuma et al., Dave et al. are not relied upon for the limitation of the API absorbed within micronized polymer matrix particles. The primary reference, Chowdhury et al., teaches the combination of MCC and THC in a pharmaceutical composition ([0025] and [0027]). Dave et al. are relied upon for disclosing the advantages of using micronized MCC in tablets ([0204]), thereby providing motivation for one of ordinary skill in the art to substitute the MCC of Chowdhury et al. with the micronized MCC of Yaginuma et al.
Applicant argues that they fail “to find any teaching in the cited references which provides any disclosure of micronized polymer matrix particles comprising polymer strands. The general disclosures of MCC, or even micronized MCC, do not inherently teach micronized polymer matrix particles comprising polymer strands.”
This is not persuasive because the limitation of micronized polymer matrix particles comprising polymer strands and having a mean geometric particle diameter in a range of from about 0.1 to about 100 microns is rendered obvious by the micronized MCC (Abstract, [0010]) having an average particle size of preferably 9 µm or less ([0019]), as taught by Yaginuma et al. Instant claims only recite the mean geometric particle diameter range, which is taught by Yaginuma et al. Instant claims do not recite any other feature of MCC which distinguishes it from the MCC taught by Yaginuma et al. There are no defined dimensions of the polymer strands, no length or width, recited in the instant claims. One of ordinary skill in the art would have found the recited micronized MCC, including the mean geometric particle diameter range, and the polymer strands, obvious over the disclosure of micronized MCC having an average particle size of preferably 9 µm or less by Yaginuma et al. The polymer strands are associated with the micronized MCC having the same mean geometric particle diameter range and inseparable from it, unless there is evidence to the contrary. 
Applicant argues that they fail to find any teaching or suggestion in the cited references of such a micronized polymer matrix having API absorbed within such particles.
This is not persuasive because Chowdhury et al. teach tablets (composite material) containing THC (API) ([0035]-[0036]) and the excipient MCC (polymer matrix) ([0025] and [0027]), and Yaginuma et al. teach micronized MCC (Abstract, [0010]) having an average particle size of preferably 9 µm or less ([0019]). One of ordinary skill in the art would have been motivated to substitute the microcrystalline cellulose of Chowdhury et al. with the micronized microcrystalline cellulose taught by Yaginuma et al. based on the advantages of enhanced tablet strength, FFC, and bulk density in API and micronized MCC blends, as taught by Dave et al. ([0204]). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional tablet containing THC and micronized MCC.
Applicant argues that neither Yaginuma nor Dave lead one of ordinary skill in the art to employ micronized polymer matrix particles comprising polymer strands, or to absorb API within such polymer particles. Applicant argues that none of Chowdhury, Yaginuma or Dave provide one of ordinary skill in the art with any reasonable expectation of success by absorbing API within micronized polymer matrix particles comprising polymer strands, and that both Yaginuma and Dave at best teach coating particles. 
This is not persuasive because, as discussed above, the polymer strands are associated with the micronized MCC having the same mean geometric particle diameter range and inseparable from it. Since micronized MCC having the same mean geometric particle diameter range is taught by Yaginuma et al. (preferably 9 µm or less ([0019]), the polymer strands associated with the micronized MCC are also taught by Yaginuma et al. Furthermore, the limitation of the API absorbed within micronized polymer matrix particles is rendered obvious by the tablets containing THC ([0035]-[0036]), and the MCC included with the THC ([0025] and [0027]), as taught by Chowdhury et al. Since Chowdhury et al. teach that the API THC is included with the excipient MCC one of ordinary skill in the art would know that the API is within the excipient MCC matrix. Instant claims do not recite that the API is encapsulated/surrounded/encased by the MCC. Yaginuma et al. and Dave et al. are relied upon for teaching micronized MCC and not for the combination of the API THC and MCC since Chowdhury et al. teach that limitation. 
Therefore, the rejection of 01/20/22 is maintained.
Conclusion
No claims are allowed.
Since the new rejection (of new claims 22-24 and 28-30) was necessitated by applicant’s amendment, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615